                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9           NIKOLAY KAUTSMAN, et al.,                         CASE NO. C16-1940-JCC
10                              Plaintiffs,                    MINUTE ORDER
11                  v.

12           CARRINGTON MORTGAGE
             SERVICES LLC, et al.,
13
                                Defendants.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court on the parties’ stipulated motion to extend the time
18
     for filing a reply (Dkt. No. 79). Finding good cause, the Court GRANTS the motion. Plaintiffs
19
     shall file their reply in support of their motion for class certification no later than November 2,
20
     2018.
21
             DATED this 26th day of October 2018.
22
                                                             William M. McCool
23
                                                             Clerk of Court
24
                                                             s/Tomas Hernandez
25                                                           Deputy Clerk

26


     MINUTE ORDER
     C16-1940-JCC
     PAGE - 1
